UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 13-1928


DENNIS A. GIVENS,

                       Plaintiff – Appellant,

          v.

SCOTT R. SMITH, individually and collectively; KEITH C.
GAMBLE, individually and collectively; STEPHEN M. FOWLER,
individually and collectively; D. LUKE FURBEE, individually
and collectively; OFFICER S. A. ZIMMERMAN, individually and
collectively;   OFFICER   J.   E.  DEAN,   individually   and
collectively;   J.  C.   WEAVER,  a/k/a    Jack  C.   Weaver,
individually and collectively; HONORABLE JAMES P. MAZZONE,
individually and collectively; HONORABLE ARTHUR M. RECHT,
individually and collectively; HONORABLE RONALD E. WILSON,
individually   and    collectively;    KENNETH   W.    BLAKE,
individually and collectively,

                       Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:12-cv-00145-FPS-JES)


Submitted:   December 19, 2013             Decided:   December 23, 2013


Before SHEDD, DAVIS, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis A. Givens, Appellant Pro Se. Diane G. Senakievich, David
Lee Wyant, BAILEY & WYANT, PLLC, Wheeling, West Virginia;
Kenneth Louis Hopper, PULLIN, FOWLER, FLANAGAN, BROWN & POE,
PLLC, Morgantown, West Virginia; Deva A. Solomon, Monte Lee
Williams, STEPTOE & JOHNSON, LLP, Morgantown, West Virginia;
John Michael Hedges, Teresa Jean Lyons, HEDGES LYONS & SHEPHERD,
Morgantown, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Dennis A. Givens seeks to appeal the district court’s

order adopting the report and recommendation of the magistrate

judge.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2006), and certain interlocutory and

collateral    orders,    28   U.S.C.   § 1292   (2006);   Fed.    R.    Civ.   P.

54(b); Cohen     v.   Beneficial   Indus.   Loan   Corp.,   337 U.S. 541,

545-46 (1949).        The order Givens seeks to appeal is neither a

final order nor an appealable interlocutory or collateral order.

Accordingly, we deny Givens’ motion for a transcript and dismiss

the appeal for lack of jurisdiction.               We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       DISMISSED




                                       3